IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-099-CV




EX PARTE:  BOB MATYASTIK, RELATOR



 


ORIGINAL PROCEEDING FROM MILAM COUNTY 
 



PER CURIAM
	Relator Bob Matyastik has filed an original habeas corpus proceeding in this Court
by which he seeks discharge from the custody of the sheriff of Milam County.  Relator is confined
in jail pursuant to a judgment of contempt and order of commitment rendered by the county court
of Milam County because of a violation of an order previously made by the court in a bond
forfeiture proceeding.  Because this Court is without jurisdiction, the petition for writ of habeas
corpus is denied.  Tinker v. State, 561 S.W.2d 200, 201 (Tex. Crim. App. 1978); Tex. Gov't
Code Ann. §  22.221(d) (West Supp. 1993). 

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Petition for Writ of Habeas Corpus Denied
Filed:  March 1, 1993
[Do Not Publish]